Exhibit 10.2
AMENDMENT NO. 1 TO
AMENDED AND RESTATED SEVERANCE AGREEMENT
     THIS AMENDMENT NO. 1 TO AMENDED AND RESTATED SEVERANCE AGREEMENT (this
“Amendment”), dated as of May 4, 2011, is made and entered by and between
Materion Corporation (formerly named Brush Engineered Materials Inc.), an Ohio
corporation (the “Company”), and Gregory Chemnitz (the “Executive”).
     The Company and the Executive hereby agree to amend the Amended and
Restated Severance Agreement, dated July 30, 2008 (the “Agreement”), between the
Company and the Executive as set forth in this Amendment.
     1. Paragraphs (1), (6), and (7) of Annex A of the Agreement are hereby
amended by deleting the phrase “two times” wherever it appears therein and
replacing it with the phrase “three times”.
     2. Paragraph 3(a) of Annex A of the Agreement is hereby amended by deleting
the phrase “24 months” where it appears therein and replacing it with the phrase
“36 months”.
     3. Paragraph 3(b) of Annex A of the Agreement is hereby amended by deleting
the phrase “the following year” where it appears therein and replacing it with
the phrase “the following two years”.
     IN WITNESS WHEREOF, the parties have caused this Amendment to be duly
executed and delivered as of the date first written above.

            MATERION CORPORATION
      /s/ Michael C. Hasychak       Name:   Michael C. Hasychak      Title:  
Vice President, Treasurer & Secretary        /s/ Gregory R. Chemnitz      
Gregory R. Chemnitz      Vice President, General Counsel   

 